DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of a rolling element bearing in the reply filed on 12 September 2022 is acknowledged.  The traversal is on the ground(s) that new method claims 20-24closely correspond to apparatus claims 15-19 and that the process claimed cannot be used to make a materially different product, and the product as claimed cannot be made by a materially different process.  This is not found persuasive because Applicant’s amendments to the claims do not overcome the restriction.  Specifically, Applicant attempted to move the claim limitations at issue to a dependent claim and replace the language with generic place holders in the independent claims. The method still requires that that a strip of sheet metal be separated from a sheet metal body by a combination of punching and laser cutting in claim 22.  None of the product claims require a strip of sheet metal that is separated from a sheet metal body by a combination of punching and laser cutting. The product can be made by another materially different process, such as one in which the sheet metal strip is not separated from a sheet metal body or by stamping out the strip, or by only one of punching or laser cutting.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 September 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second rolling-element bearing ring” of claim 15, ”the annular body” and “the raceway element is attached to a surface of the annular body” of claim 16, and “the flange includes a plurality of uniformly distributed recesses” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “annular body” of claim 16, the “groove” of claim 17.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15: line 3, “formed one-piece” should be --formed as one-piece--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “an annular body” and “the raceway element is attached to the surface of the annular body” is not described in the disclosure as originally filed.  The drawings only show a bearing ring element formed as one-piece. The specification does not disclose the rolling-element bearing being made up of separate parts, nor does the specification disclose the raceway element attached to a surface of the annular body.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rey FR 2940379.
Re clm 15, Rey discloses a rolling-element bearing comprising: a first rolling-element bearing ring (10) comprising a raceway element (10), the raceway element including a cylindrical portion (11) and a flange (19) formed one-piece with the cylindrical portion, a second rolling-element bearing ring (lines 79-83), and a plurality of rolling elements (14s) between the first rolling-element bearing ring and the second rolling-element bearing ring, wherein a surface of the cylindrical portion forms a raceway of the first rolling-element bearing ring, and wherein the flange is configured to guide the rolling elements on the raceway (indirectly via cage 15 or directly in embodiments without a cage; line 79-83).
The limitation “formed from a sheet metal strip” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 16, Rey further discloses the first rolling-element bearing ring includes an annular body (10 is an annular body), and wherein the raceway element is attached to a surface of the annular body (10 is a one-piece construction).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grell U.S. 2006/0182379 in view of Rey FR 2940379.
Re clm 15, Grell disclose a rolling-element bearing (Fig. 1 and 1b) comprising: a first rolling-element bearing ring (1) comprising a raceway element formed from a sheet metal strip ([0001]), the raceway element including a cylindrical portion (forming raceway for rollers in Fig. 1b) and a flange (formed on either axial side of roller) formed one-piece with the cylindrical portion, and a plurality of rolling elements (rollers), wherein a surface of the cylindrical portion forms a raceway of the first rolling-element bearing ring, and wherein the flange is configured to guide the rolling elements on the raceway.
Grell is silent as to the other components of the bearing and does not disclose a second rolling-element bearing ring, and the plurality of rolling elements between the first rolling-element bearing ring and the second rolling-element bearing ring.
Rey teaches sheet metal race bearings having an inner ring and not having an inner ring (lines 79-83).
Since both Grell and Rey disclose sheet metal bearings, it would have been obvious to one of ordinary skill in the art to provide the bearing with an inner ring for the purpose of providing a complete bearing. Furthermore, providing an inner ring between a shaft and the rollers allows more options regarding materials and material treatments without having to provide them to the shaft.  Still further, providing the inner ring allows for replacement of the inner ring due to wear without having to replace the shaft.
Re clm 16, Grell further disclose the first rolling-element bearing ring includes an annular body (shown by Fig. 1 and 1b), and wherein the raceway element is attached to a surface of the annular body (raceway element is the annular body).
	Re clm 17, Grell further discloses a groove (recessed portion to right of raceway before flange makes 90 degree bend) at a base of the flange.
	Re clm 18, Grell further discloses the flange has a thickness less than a thickness of the cylindrical portion of the raceway element. (as shown in Fig. 1b by right flange).
	
Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Makke U.S. 2017/0037904 in view of Rey FR 2940379.
	Re clm 15, Makke discloses a rolling-element bearing comprising: a first rolling-element bearing ring (11, Fig. 1) comprising a raceway element, the raceway element including a cylindrical portion and a flange formed one-piece with the cylindrical portion, , and a plurality of rolling elements, wherein a surface of the cylindrical portion forms a raceway of the first rolling-element bearing ring, and wherein the flange is configured to guide the rolling elements on the raceway.
The limitation “formed from a sheet metal strip” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Makke does not disclose a second rolling-element bearing ring, and the plurality of rolling elements between the first rolling-element bearing ring and the second rolling-element bearing ring.
Rey teaches sheet metal race bearings having an inner ring and not having an inner ring (lines 79-83).
Since both Makke and Rey disclose sheet metal bearings, it would have been obvious to one of ordinary skill in the art to provide the bearing with an inner ring for the purpose of providing a complete bearing. Furthermore, providing an inner ring between a shaft and the rollers allows more options regarding materials and material treatments without having to provide them to the shaft.  Still further, providing the inner ring allows for replacement of the inner ring due to wear without having to replace the shaft.
Re clm 16, Makke further discloses the first rolling-element bearing ring includes an annular body (as shown in Fig. 2), and wherein the raceway element is attached to a surface of the annular body (raceway element is the annular body).
Re clm 19, Makke further discloses the flange includes a plurality of uniformly distributed recesses (16, Fig. 1) configured to facilitate a bending of the raceway element (any removal of material will make bending easier).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656